




EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”), is entered into as of the
22nd day of June, 2014, between Danny D. Finuf (the “Executive”) and Education
Management LLC, a Delaware limited liability company (the “Company”).
WHEREAS, the Company desires to employ the Executive and utilize Executive’s
management services as indicated herein, and the Executive desires to be
employed by the Company;
WHEREAS, the Executive and the Company were parties to an Employment Agreement,
dated December 7, 2006 (the “Prior Employment Agreement”), under the terms of
which the Executive served as the President, Brown Mackie Colleges; and
WHEREAS, the Executive has resigned his position as President, Brown Mackie
Colleges and the parties wish to reinstate him to such position under the terms
set forth herein;
NOW, THEREFORE, in consideration of the Company’s willingness to reinstate the
Executive and the mutual covenants contained herein and other valid
consideration the sufficiency of which is acknowledged, the Parties agree as
follows:
1.Employment; Devotion to Duties.


(a)General. The Company will employ the Executive as its Senior Vice President
and President, Brown Mackie Colleges reporting to the Company’s Chief Executive
Officer (“CEO”) or the CEO’s designee, and the Executive accepts employment to
serve in this capacity, all upon the terms and conditions in this Agreement. The
Executive will have those duties and responsibilities that are consistent with
the Executive’s position with the Company, as determined by the CEO and/or the
Board of Directors (the “Board”).


(b)Devotion to Duties. During Executive’s employment, the Executive will devote
all of Executive’s professional time and efforts to the performance of
Executive’s duties on the Company’s behalf, and will not engage in any outside
employment or consulting, or any activity competitive with or adverse to the
Company’s business, without the express prior written consent of the Company.


2.Term.


(a)Initial Term. Subject to the Executive’s execution of the Declaration in the
form attached as Exhibit A, the terms of which are incorporated herein as though
set forth in full, the Executive will commence employment on June 23, 2014. The
Executive will be employed under this Agreement until June 20, 2015 (the
“Initial Term”), unless the term is extended under Section 2(b), or the
Executive’s employment is terminated earlier pursuant to Sections 7-11.


(b)Renewal Term. The term of this Agreement and the Executive’s employment renew
automatically for successive one-year periods (each, a “Renewal Term”), unless
at least 180 days before the end of the Initial Term or any Renewal Term, either
party gives notice to the other party that this Employment Agreement will
terminate at the end of the Initial Term or any Renewal Term (the Initial Term,
together with any Renewal Terms, the “Term”). If the Company elects not to renew
this Agreement at the end of the Initial Term or any Renewal Term, the
Executive’s termination of employment will be treated as a termination without
Cause under Section 7(b).




--------------------------------------------------------------------------------




3.Location. The location of the Executive’s principal place of employment will
be at the current headquarters for Brown Mackie Colleges in Cincinnati, Ohio;
but the Executive understands that Executive may be required to travel and
perform services outside of this area as reasonably required to properly perform
Executive’s duties under this Agreement.


4.Base Salary. The Company will pay the Executive an annual base salary (“Base
Salary”) in the amount of $450,000.00. The Base Salary will be paid in
accordance with the Company’s payroll practices in effect from time to time. The
Executive’s Base Salary will be reviewed at least annually in accordance with
the Company’s executive compensation review policies and practices and may be
adjusted in accordance with such review.


5.Incentive Compensation.


(a)Annual Bonus. The Executive will be entitled to participate in the Company’s
Management Incentive Compensation Plan or any successor incentive compensation
program maintained by the Company (the “MICP”), which plan is designed to award
annual incentive compensation based on achieving certain goals and performance
criteria established by the Board or one of its committees. During the Initial
Term and each Renewal Term, Executive’s MICP target bonus award will be 100%.
This MICP bonus, if any, will ordinarily be paid to the Executive no later than
two and one-half months following the end of the relevant fiscal year in which
the services are performed.


(b)Equity Incentive. The Executive will be eligible to receive grants under the
Company’s 2012 Omnibus Long-Term Incentive Plan (the “2012 Plan”) beginning with
the next regular annual cycle of grants to senior executives, subject in all
cases to Board approval.


6.Executive Benefits.


(a)Fringe Benefits; Paid Time Off. The Company will provide the Executive with
fringe benefits and other executive benefits on the same terms and conditions as
generally available to senior management (e.g., health and long-term disability
insurance, etc.); provided, however, that the Company reserves the right to
amend or terminate any employee or executive benefit plan or program. During the
Term of employment, the Executive is entitled to paid time off (“PTO”) to be
determined under the Company’s PTO policies in effect from time to time. The
Executive’s entitlement to accrued PTO at the time of termination, if any, shall
likewise be determined by the Company’s PTO policies in effect at the time of
termination.


(b)Reimbursement of Expenses. The Executive is entitled to be reimbursed by the
Company for reasonable business expenses incurred in performing Executive’s
duties under the Company’s expense reimbursement policies in effect from time to
time or as otherwise approved by the CEO or the Board.


7.Termination of Employment by the Company During the Term of the Agreement. The
Executive’s employment may be terminated by the Company during the Term of this
Agreement either for Cause or without Cause, as defined below.


(a)If the termination is for Cause, it shall be effective immediately upon
written notice by the Company and the Executive will be entitled to receive only
Executive’s Base Salary and any other accrued benefit through the date of that
notice (the “Accrued Amounts”). The Executive will not be entitled to receive
any further bonuses under the MICP that have not already been paid.




--------------------------------------------------------------------------------




(b)If the termination is without Cause, it shall be effective two weeks after
issuance of written notice of such termination by the Company. The Executive may
be placed on paid administrative leave during any part of this two week notice
period. If terminated without Cause, the Executive shall be paid all Accrued
Amounts plus “Severance Pay” as follows:


(i)If the notice of termination without Cause is issued within the Executive’s
first year of employment from the date of this Agreement, then the Severance Pay
will be equal to six months of the Executive’s then Base Salary.
 
(ii)If the notice of termination without Cause is issued after the Executive’s
first year of employment from the date of this Agreement, then the Severance Pay
will be equal to twelve months of the Executive’s then Base Salary.


The foregoing Severance Pay shall be payable in equal monthly installments over
the six or twelve month period, as applicable, following the Executive’s
separation from employment (unless otherwise delayed in order to comply with
Section 409A or any other provision of the Internal Revenue Code) (the
“Severance Pay Period”). The Executive’s current welfare benefits, such as
medical, dental, disability, etc. shall be continued for the six or twelve month
period, as applicable, following the Executive’s separation from employment,
with the Executive continuing to be responsible for the same portion of the
costs of such benefits as of the date of Executive’s separation. Additionally,
if the notice of termination is given more than six months after the first day
of the then-current fiscal year and the Executive was employed by the Company on
the first day of such fiscal year, the Executive shall be entitled to receive a
pro rata bonus under the MICP to the extent bonuses under the MICP are awarded
by the Compensation Committee for such fiscal year (the “Pro Rata Bonus”). If
awarded, the Pro Rata Bonus shall be paid on September 15 in the fiscal year
following the fiscal year in which the notice of termination was given. The
Severance Pay, the Pro Rata Bonus and the other benefits described in this
Section 7(b) are collectively referred to as “Severance Benefits.”
(c)The Executive will not be entitled to any of the above-described Severance
Benefits unless the Executive executes, and does not revoke, a Full Waiver and
Release of Claims to be provided by the Company. The payment of Severance
Benefits will not commence until the required revocation period has expired.


(d)Definition. For purposes of this Agreement, “Cause” means: (1) willful and
continued failure to use the Executive’s best efforts to perform the Executive’s
assigned duties; (2) indictment for, conviction of, or entry of a plea of guilty
or nolo contendere to, a felony or a misdemeanor involving moral turpitude; (3)
gross negligence causing material harm to the Company or any affiliate, or its
business or reputation; (4) willful and material misconduct; (5) willful and
material breach of fiduciary duty; (6) willful and material breach of the
restrictive covenants described in Section 12 of this Agreement or any of the
Company’s material written policies, including, but not limited to, the
Company’s Business Ethics Policy and Code of Conduct and Policy Statement on
Inside Information and Insider Trading; or (7) the Company’s discovery of
evidence or information that demonstrates that one or more of the items set
forth in Executive’s Declaration (attached as Exhibit A) was, more likely than
not, not truthful, in whole or in part.


(e)Upon the date of the Executive’s termination of employment with the Company
for any reason, the Executive will be deemed to have resigned from all positions
Executive then holds as an officer, director, employee and member of the Board
(and any committee thereof) of the Company.




--------------------------------------------------------------------------------




8.Resignation by the Executive During the Term of the Agreement. The Executive
agrees to provide notice of his resignation at least ninety (90) days’ in
advance of his intended resignation date. The Company shall have the exclusive
right to determine the effective date of termination, which may or may not be
the Executive’s intended resignation date. The Company may, in its sole
discretion, place the Executive on paid administrative leave for any portion of
this notice period. In the event of such resignation, Executive will be paid the
Accrued Amounts up to the date of termination designated by the Company. The
Executive will not be entitled to receive any additional bonuses under the MICP
not already paid. If the Executive fails to give the required notice, he
forfeits his eligibility to Severance Benefits as otherwise provided in this
Agreement.
9.Disability.


(a)Upon a determination that the Executive is disabled, the Company will place
the Executive on a paid leave of absence for a period beginning on date of the
disability determination and ending on the anniversary date of this Agreement
next following the date of the disability determination, or for a period of six
months, whichever is longer (the “Disability Period”). During the Disability
Period, the Company will continue to provide the Executive all compensation and
benefits provided for in Sections 4, 5 and 6; provided, however, that the
Company’s obligation to pay the Executive’s Base Salary will be reduced by the
amounts paid to the Executive under any long-term disability insurance plan
sponsored or otherwise maintained by the Company, and in no event will the
Company pay the Executive more than two-thirds of the Executive’s monthly Base
Salary during the Disability Period. Following this Disability Period, the
Executive’s employment will be terminated.


(b)For purposes of this Agreement, disability or disabled means the Executive is
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or because of such impairment, the Executive is receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering the Company’s employees.


10.Termination or Resignation Due to Change in Control.


(a)If, in anticipation of or within two years following the closing of a
transaction that constitutes a Change in Control, the Executive’s employment is
terminated without Cause, the Company will make a lump sum payment to the
Executive within 60 days of such separation equal to twenty four (24) months of
the Executive’s then Base Salary and target Annual MICP Bonus.


(b)The timing and amount of the payment provided for above may be modified in
order to comply with the requirements of the Internal Revenue Code, including
Sections 280G and 409A.


(c)For purposes of this Agreement, the definition of a “Change in Control” will
be the definition contained in the 2012 Omnibus Long Term Incentive Plan and the
definition of “in anticipation of” will mean that the termination (i) was at the
request of a third party that has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with a Change in Control
that has been proposed, so long as in either case such Change in Control shall
actually have occurred.


11.Mitigation/Offset. The Executive is under no obligation to seek other
employment or to otherwise mitigate the obligations of the Company under this
Agreement.




--------------------------------------------------------------------------------




12.Executive’s Post-Termination Obligations.


(a)Interests to be protected. Executive and the Company acknowledge that because
Executive is a member of the Company’s senior management team, Executive will
have access to information (some of which is Confidential Information and some
of which is not) and knowledge about the Company that is not generally available
and that is extremely valuable to the Company. Therefore, the Company has a
legitimate business interest in protecting such information for a reasonable
period of time following Executive’s termination of employment for any reason.
The Parties agree that the restrictions in this Section 12 are reasonable and
necessary to protect the Company’s legitimate business interest. Executive and
the Company agree that the following restrictions are fair and reasonable and
are freely, voluntarily and knowingly entered into. Further, each Party has been
given the opportunity to consult with the legal counsel before entering into
this Agreement.


(b)Period of Executive’s Post-Termination Restrictions. Except as otherwise
specifically indicated, Executive agrees to comply with the following
restrictions and/or conditions during the Term and for a twelve (12) month
period following the Executive’s termination of employment by either party for
any reason, or for the Severance Pay Period pursuant to Section 7(b) above,
whichever is longer (the “Restriction Period”), except that, given the
circumstances of the Executive’s resignation and subsequent re-employment, the
Executive specifically acknowledges and agrees that the “Restriction Period”
with respect to Anthem Education Group or any successor, parent, subsidiary,
affiliate, or partner thereof, shall be twenty-four (24) months.


(c)Confidential and Proprietary Information. During the course of the
Executive’s employment, the Executive will be exposed to a substantial amount of
confidential and proprietary information, including, but not limited to,
financial information, annual reports, audited and unaudited financial reports,
operational budgets and strategies, methods of operation, customer lists,
strategic plans, business plans, marketing plans and strategies, new business
strategies, merger and acquisition strategies, management systems programs,
computer systems, personnel and compensation information and payroll data, and
other such reports, documents or information (collectively the “Confidential and
Proprietary Information”). If the Executive’s employment is terminated by either
party for any reason, Executive promises and, if requested, will sign an
affidavit certifying his compliance, that Executive will promptly return to the
Company all such Confidential and Proprietary Information and documents and will
not retain or make any copies of such Confidential and Proprietary Information
in any form, format, or manner whatsoever (including paper, digital or other
storage form) nor will the Executive at any time after his termination from
employment for any reason use or disclose the same in whole or in part to any
person or entity, in any manner either directly or indirectly, without the
written authorization of the Company. Executive understands and agrees that no
information or documentation subject to a prior litigation hold notice shall be
destroyed. Executive further agrees and understands that his obligations under
this Paragraph 12(c) are not limited by any Restriction Period.


(d)Non-Solicitation of Clients, Customers and Vendors. During the Restriction
Period, the Executive will not directly or indirectly call upon, contact,
encourage, handle, accept or solicit client(s), prospective clients, customers
(excluding students) or vendors of the Company with whom the Executive worked
while employed by the Company or about whom the Executive had access to
Confidential and Proprietary Information.


(e)Competing Business. During the Term and the Restriction Period, the Executive
will not engage in the same or similar business as the Company, which would be
in competition with any line of business of the Company, in any geographical
area where the Company is engaged in business.




--------------------------------------------------------------------------------




If the geographical area described above is found by a court to be unreasonable
in scope, then the geographical area will be the geographical area in which the
Executive performed the Executive’s duties under this Agreement. The Executive
specifically acknowledges and agrees that, without limitation, the following
entities are a “Competing Business” with the Company as of the date of this
Agreement and, therefore, subject to these post-employment restrictions without
further dispute: Anthem Education Group.
(f)Non-Solicitation of Employees. During the Term and the Restriction Period,
the Executive will not encourage any Company employee to leave that employment
nor seek to hire any Company employee for the purpose of having such employee
engage in services that are the same, similar or related to the services that
employee provided for the Company for any Competing Business, as defined above.


(g)Cooperation; No Disparagement. At all times following his termination from
employment by either party for any reason, the Executive agrees to provide
reasonable assistance to the Company (including assistance with litigation
matters), upon the Company’s request, concerning the Executive’s previous
employment responsibilities and functions with the Company. In consideration for
such cooperation, but only if the Executive is not receiving Severance Benefits
under this Agreement, Company will compensate the Executive for the time the
Executive spends on such cooperative efforts (at an hourly rate based on the
Executive’s Base Salary during the year preceding the date of termination) and
Company will reimburse the Executive for Executive’s reasonable out-of-pocket
expenses the Executive incurs in connection with such cooperative efforts.
Additionally, at all times after the Executive’s employment with the Company has
terminated, the Executive agrees to refrain from making any disparaging or
derogatory remarks, statements and/or publications regarding the Company, its
owners and directors, its employees or its services, except as required by law.
Executive further agrees and understands that his obligations under this
Paragraph 12(g) are not limited by any Restriction Period.


(h)Injunctive Relief, Damages and Forfeiture. The parties agree that in addition
to instituting arbitration proceedings pursuant to Section 14 to recover damages
resulting from a breach of this Agreement, either party may also seek injunctive
relief to enforce this Agreement in a court of competent jurisdiction. In any
such action, the prevailing party will be entitled to an award of attorney’s
fees and costs. If the Executive violates the restrictions in this Section 12,
the Executive will promptly return to Company prior amounts paid to the
Executive under this Agreement and no further installments will be made if the
installment payments have not been completed.


13.General Provisions


(a)Indemnification. The Company agrees to indemnify the Executive to the fullest
extent provided under the Company’s Limited Liability Company Agreement and
By-Laws, on the same terms and conditions as indemnification is generally
provided to the Company’s officers and directors.


(b)Ownership of Works. All records, reports, notes, compilations, software,
programs, designs and/or other recorded or created matters, copies or
reproductions, in whatever media form and whether stored on devices owned by the
Company or owned by the Executive, relating to the Company’s trade secrets,
operations, activities, or business, made or received by the Executive during
Executive’s employment with the Company, are works made for hire and are the
Company’s exclusive property.


(c)Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any applicable law, such provision will be
deemed to be modified to the extent necessary to render it valid and
enforceable, and if no modification is possible, then such provision will




--------------------------------------------------------------------------------




be stricken and the remaining rights and obligations of the parties will be
construed and enforced accordingly.


(d)Entire Agreement. This Agreement and any agreements concerning equity
compensation or other benefits embody the parties’ complete agreement with
respect to the subject matter in this Agreement and supersede any prior written
or contemporaneous understandings or agreements between the parties that may
have related in any way to the subject matter in this Agreement, including but
not limited to, the Prior Employment Agreement. This Agreement may be amended
only in writing executed by the Company and the Executive.


(e)Governing Law. Because the Company is a Delaware corporation, and because it
is mutually agreed that it is in the best interests of the Company and all of
its employees that a uniform body of law be applied to the employment agreements
to which the Company is a party, the law of the State of Delaware will govern
the interpretation and application of all of the provisions of this Agreement.
 
(f)Successors and Assigns. This Agreement is solely for the benefit of the
parties and their respective successors, assigns, heirs and legatees. Nothing in
this Agreement will be construed to provide any right to any other entity or
individual.


(g)Executive Representations. The Executive hereby represents that Executive is
not subject to any contract or other restriction that would prevent, or in any
way interfere with, Executive accepting employment with the Company and
performing any or all of the Executive’s duties contemplated pursuant to this
Agreement. The Executive further acknowledges that the Company has directed
Executive to not misappropriate any confidential information or trade secrets
from any prior employer or third party for use in the performance of Executive’s
duties with the Company.


(h)Non-Waiver; Construction; Counterparts. The failure of a party to insist upon
performance of any of the terms of this Agreement will not be construed as a
waiver. No waiver is effective unless it is in writing and signed by waiving
party. This Agreement will be construed fairly as to both parties and not in
favor of, or against, either party, regardless of which party prepared the
Agreement. This Agreement may be executed in multiple counterparts, each of
which will be deemed to be an original, and all such counterparts will
constitute but one instrument.


(i)409A Compliance. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (“Section
409A”). Accordingly, all provisions herein, or incorporated by reference, shall
be construed and interpreted to comply with Section 409A and if necessary, any
such provision shall be deemed amended comply with Section 409A. Further, for
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the Section 409A
deferral election rules and the exclusion from Section 409A for certain
short-term deferral amounts. Any amounts payable solely on account of an
involuntary separation from service of the Executive within the meaning of
Section 409A shall be excludible from the requirements of Section 409A, either
as involuntary separation pay or as short-term deferral amounts (e.g., amounts
payable under the schedule prior to the date that is two and one-half (2.5)
months following the end of the fiscal year of involuntary separation) to the
maximum possible extent. Any reimbursements or in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (ii) the amount of expenses




--------------------------------------------------------------------------------




eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. Any severance payment to the Executive that is conditioned upon the
execution and non-revocation of a release of claims shall be paid in the taxable
year in which ends the maximum period of time that the Executive had to consider
and revoke such release, regardless of when such release is actually executed.


14.Dispute Resolution. Except as set forth in Paragraph 12(h), any dispute,
controversy, or claim, whether contractual or non-contractual, including without
limitation any federal or state statutory claim, common law or tort claim, or
claim for attorneys’ fees, between the parties arising directly or indirectly
out of or connected with this Agreement and/or the parties’ employment
relationship, unless mutually settled by the parties hereto, must be resolved by
binding arbitration conducted pursuant to the Federal Arbitration Act and in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (the “AAA”) in effect at the time. The parties agree that before
proceeding to arbitration, they will mediate their dispute(s) before a mutually
selected mediator. If the parties are unable to mutually select a mediator
within thirty (30) days (or as otherwise agreed), then either party may request
the AAA’s assistance in appointing a mediator. Any arbitration will be conducted
by an arbitrator mutually selected by the parties. If the parties are unable to
mutually select an arbitrator within thirty (30) days (or as otherwise agreed),
then either party may request the AAA’s assistance in selecting an arbitrator.
All such disputes, controversies or claims will be conducted by a single
arbitrator, unless the parties mutually agree that the arbitration will be
conducted by a panel of three arbitrators. The arbitration shall be conducted
pursuant to Employment Arbitration Rules of the AAA in effect at the time, or as
otherwise agreed. The arbitrator(s) may award any relief available in a court of
competent jurisdiction. The resolution of the dispute by the arbitrator(s) will
be final, binding, non-appealable (except as provided by the Federal Arbitration
Act) and fully enforceable by a court of competent jurisdiction pursuant to the
Federal Arbitration Act. The arbitration award will be in writing and will
include a statement of the reasons for the award. The arbitration will be held
at the principal place of employment of the Executive, or as otherwise agreed to
by the parties. The Company will initially pay all AAA, mediation, and
arbitrator’s fees and costs. The arbitrator(s) may award reasonable attorneys’
fees and/or costs to the prevailing party. The Company and the Executive agree
that each may bring claims against the other in an individual capacity only, and
not as a class representative or class member in any purported collective, class
or representative proceeding. Further, unless both the Company and the Executive
agree otherwise, the Arbitrator may not consolidate more than one party’s claims
into a single arbitration proceeding and may not otherwise preside over any form
of a collective, class or representative proceeding.




--------------------------------------------------------------------------------






EDUCATION MANAGEMENT LLC, a Delaware limited liability corporation


By:____________________________________
Name:
Title:


EXECUTIVE


    
DANNY D. FINUF, Individually








--------------------------------------------------------------------------------




EXHIBIT A


DECLARATION


The undersigned, Danny D. Finuf, having been duly sworn under oath certifies
that:
i.
I am over eighteen years old and make this Declaration under the penalty of
perjury; and



ii.
I have not disclosed and will not disclose at any time in the future to any
principal, officer, contractor, director, or employee of Anthem Education Group,
or any parent, subsidiary, or affiliate thereof, any confidential or proprietary
information of the Company, including, but not limited to, financial
information, operational budgets and strategies, methods of operation, student
lists, strategic plans, business plans, marketing plans and strategies, new
business strategies, merger and acquisition strategies, management systems
programs, computer systems, personnel and compensation information and payroll
data, or any other such reports, documents or information (referred to in the
Employment Agreement as “Confidential and Proprietary Information”); and



iii.
I have not disclosed and will not disclose at any time in the future any
Confidential and Proprietary Information to any other third-party at any other
time without authorization from the Company; and



iv.
I have never downloaded any Company information on a jump/thumb drive or any USB
drive(s) without authorization from the Company or in connection with business
performed on behalf of the Company; and



v.
I understand that if the Company discovers evidence or information that
demonstrates that it is more likely than not that I disclosed Confidential
and/or Proprietary Information in contravention to my above certifications, in
whole or in part, the Company shall have the right to immediately terminate my
employment for Cause (as defined in the Employment Agreement) and that I shall
be required to repay to the Company as a penalty for my false certification(s),
20 per cent (20%) of my net salary paid from the date of any unauthorized
disclosure until the date on which the Company discovers such information.



I declare the above under the penalty of perjury, as if under oath.


______________________________________        Date: ________________
Danny D. Finuf




